UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER 0-13415 CONSOLIDATED RESOURCES HEALTH CARE FUND II (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 58-1542125 (I.R.S. Employer Identification No.) 1175 Peachtree Street, Suite 1230,Atlanta, GA (Address of principal executive offices) 30361 (Zip Code) (404) 873-1919 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large Accelerated filer ¨Accelerated filer ¨Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)¨ Yesý No Part I - Financial Information Consolidated Resources Health Care Fund II Condensed Consolidated Balance Sheets September 30, 2007 (Unaudited) December31, 2006 ASSETS Current assets: Cash and cash equivalents $ 4,823,993 $ 4,952,996 Accounts receivable, net of allowance for doubtfulaccounts of $84,305 and $89,596, respectively 1,313,772 923,971 Prepaid expenses and other 23,564 40,531 Total current assets 6,161,329 5,917,498 Property and equipment Land 189,833 189,833 Buildings and improvements 7,579,973 7,319,452 Equipment and furnishings 1,262,191 1,254,683 9,031,997 8,763,968 Accumulated depreciation and amortization (7,354,875 ) (7,054,258 ) Net property and equipment 1,677,122 1,709,710 Other assets Restricted escrows and other deposits 554,020 481,587 Deferred loan costs, net of accumulated amortizationof $23,422 and $22,645, respectively 9,684 10,461 Total other assets 563,704 492,048 $ 8,402,155 $ 8,119,256 See accompanying notes to condensed consolidated financial statements. 2 September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND PARTNERS’ EQUITY(DEFICIT) Current liabilities: Current maturities of long-term debt $ 141,979 $ 141,979 Accounts payable 229,556 277,436 Accrued expenses 817,473 830,533 Deferred revenue 49,431 61,259 Deposit liabilities 52,764 53,181 Total current liabilities 1,291,203 1,364,388 Long-term debt, less current maturities 3,024,448 3,160,862 Other 141,014 158,635 Total liabilities 4,456,665 4,683,885 Partners’ equity (deficit): Limited partners 3,955,239 3,465,524 General partners (9,749 ) (30,153 ) Total partners’ equity 3,945,490 3,435,371 $ 8,402,155 $ 8,119,256 See accompanying notes to condensed consolidated financial statements. 3 Consolidated Resources Health Care Fund II Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, 2007 2006 Revenue: Operating revenues $ 2,775,836 $ 2,762,124 Interest income 37,148 34,854 Total revenue 2,812,984 2,796,978 Expenses: Operating expenses 2,122,821 2,052,217 Depreciation and amortization 102,864 108,614 Interest 60,256 88,115 Management and oversight fees 168,090 169,680 Real estate tax 44,471 55,060 Partnership administration costs 114,962 72,529 Total expenses 2,613,464 2,546,215 Net income $ 199,520 $ 250,763 Net income per L.P. unit $ 12.77 $ 16.05 L.P. units outstanding 15,000 15,000 See accompanying notes to condensed consolidated financial statements. 4 Consolidated Resources Health Care Fund II Condensed Consolidated Statements of Operations (Unaudited) Nine months ended September 30, 2007 2006 Revenue: Operating revenues $ 8,252,049 $ 8,195,544 Interest income 117,342 84,150 Total revenue 8,369,391 8,279,694 Expenses: Operating expenses 6,373,579 6,172,978 Depreciation and amortization 301,393 318,308 Interest 183,222 214,072 Management and oversight fees 499,415 496,951 Real estate tax 138,603 141,083 Partnership administration costs 363,060 330,031 Total expenses 7,859,272 7,673,423 Net income $ 510,119 $ 606,271 Net income per L.P. unit $ 32.65 $ 38.80 L.P. units outstanding 15,000 15,000 See accompanying notes to condensed consolidated financial statements. 5 Consolidated Resources Health Care Fund II Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, 2007 2006 Cash Flows From OperatingActivities: Net income $ 510,119 $ 606,271 Depreciation and amortization 301,393 318,308 Changes in operating assets and liabilities: Accounts receivable (389,801 ) 213,894 Other current assets 16,967 77,088 Accounts payable (47,880 ) (23,383 ) Accrued expenses and deposit liabilities (25,305 ) 80,776 Other liabilities (17,621 ) (39,037 ) Cash provided by operating activities 347,872 1,233,916 Cash Flows From Investing Activities: Additions to property and equipment (268,028 ) (115,268 ) Net change in restricted escrows (72,433 ) (139,128 ) Cash used in investing activities (340,461 ) (254,396 ) Cash Flows From Financing Activities: Principal payments on long-term debt (136,414 ) (119,844 ) Change in amount due to/from related party - (23,014 ) Cash used in financing activities (136,414 ) (142,858 ) Net increase (decrease) in cash and cash equivalents (129,003 ) 836,662 Cash and cash equivalents, beginning of period 4,952,996 3,370,837 Cash and cash equivalents, end of period $ 4,823,993 $ 4,207,499 See accompanying notes to condensed consolidated financial statements. 6 Consolidated Resources Health Care Fund II Notes To Condensed Consolidated Financial Statements September 30, 2007 NOTE 1. The financial statements are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results of Consolidated Resources Health Care Fund II (the “Partnership”) for the interim periods.The results of operations for the three and nine months ended September 30, 2007, are not necessarily indicative of the results to be expected for the year ending December31, 2007. NOTE 2. The consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto contained in the Partnership’s Annual Report on Form 10-K for the year ended December31, 2006, as filed with the Securities and Exchange Commission, a copy of which is available upon request by writing to WelCare Service Corporation-II at 1175 Peachtree Street, Suite 1230, Atlanta, Georgia30361. NOTE 3. A summary of compensation paid to or accrued for the benefit of the Partnership’s general partners and their affiliates and amounts reimbursed for costs incurred by these parties on the behalf of the Partnership are as follows: Three months ended September 30, 2007 2006 Charged to operating expenses: Property management and oversight management fees $ 140,533 $ 141,816 Financial accounting, data processing, tax reporting,legal and compliance,investor relations andsupervisionof outside services $ 27,557 $ 27,864 7 Nine months ended September 30, 2007 2006 Charged to operating expenses: Property management and oversight management fees $ 416,843 $ 415,056 Financial accounting, data processing, tax reporting,legal and compliance,investor relations andsupervisionof outside services $ 82,572 $ 81,895 NOTE 4. Net income or loss per limited partnership (L.P.) unit represents that portion of net income or net loss attributable to L.P. units in each period presented, which is 96% of such income or loss.The remaining 4% is attributable to the general partners, Consolidated Associates II and WelCare Service Corporation-II. NOTE 5. The Partnership adopted Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”) as of December 31, 2006. SAB 108 was issued in order to eliminate the diversity in practice surrounding how public companies quantify financial statement misstatements. SAB 108 requires that registrants quantify errors using both a balance sheet and income statement approach and evaluate whether either approach results in a misstated amount that, when all relevant quantitative and qualitative factors are considered, is material. In applying the provisions of SAB 108, the Partnership identified misstatements in calculating depreciation which had a cumulative positive effect on partners’ equity as of December 31, 2005 of $822,924. Under our previous method of evaluating misstatements, we believed that the effect of these adjustments, individually and in the aggregate, were not material, either quantitatively or qualitatively, in any of the years affected under our previous method of evaluating misstatements. As allowed by the transition provisions of SAB 108, the Partnership elected to not restate prior year financial statements and, instead, recorded the adjustments to partners’ equity as of January 1, 2006. SAB 108 also requires the adjustment of any quarterly financial statements within the fiscal year of adoption for the effects of such errors on the quarters when the information is next presented. The impact of the adoption of SAB 108 and restatement on our interim results for the three and nine months ended September 30, 2006 is summarized below: Three months ended September 30, 2006 Nine months ended September 30, 2006 As previously reported As adjusted As previously reported As adjusted Depreciation and amortization $ 122,836 $ 108,614 $ 360,975 $ 318,308 Net income $ 236,540 $ 250,763 $ 563,603 $ 606,271 8 NOTE 6. A special meeting of the limited partners of the Partnership was held on January 11, 2007.The limited partners were asked to approve (i) a proposal submitted by Kodiak Partners III, Prizm Investors and Baseline Investors to authorize a sale of Partnership assets, liquidation and dissolution through a proposed amendment to the Partnership Agreement for the Partnership and (ii) a proposal submitted by the Managing General Partner to amend certain provisions of the Partnership Agreement that pertain to distributions to the partners and allocations of profits and losses with respect to a sale or refinancing.Each of these proposals were approved by holders of a majority of the outstanding Limited Partnership Units.Following a lengthy auction process, on October 3, 2007, the Partnership entered into an Equity Purchase Agreement with Mayfair Retirement Investors, LLC, and Mayfair Medical Investors, LLC pursuant to which the Partnership has agreed to sell the 99.5% general partner interest it holds in each of Consolidated Resources Health Care Fund II – Mayfair Village, Ltd. and Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd.These facilities represent substantially all of the assets of the Partnership.The aggregate purchase price to be paid for these assets is $19.0 million with a portion of the proceeds to be used to pay in full all outstanding indebtedness of the facilities.Closing is expected to occur on or before December 10, 2007 although the parties may extend the closing until December 21, 2007 under the terms of the purchase agreement.The Partnership will be liquidated and dissolved following the consummation of the sale of these assets. 9 ITEM 2MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Notice Regarding Forward-Looking Statements Certain of the statements made in this Report and in documents incorporated by reference herein, including matters discussed in this section captioned “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Such forward-looking statements are based on management’s beliefs, current expectations, estimates and projections about the nursing home or other healthcare provider industry, the economy and about the Partnership in general.The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate” and similar expressions are intended to identify such forward-looking statements.Such forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Partnership to differ materially from historical results or from any results expressed or implied by such forward-looking statements. The Partnership cautions readers that the following important factors, among others, could cause the Partnership’s actual results to differ materially from the forward-looking statements contained in this Report: · changes in healthcare reimbursement systems and rates; · the availability of capital and financing; · changes to amounts recorded as revenues due to final resolution of amounts due to and from third-party payors; and · other factors affecting the Partnership’s business that may be beyond its control. At September 30, 2007, the Partnership had two general partners (the “General Partners”), Consolidated Associates II (“CA-II”) and WelCare Service Corporation-II, as managing general partner (“WSC-II” or the “Managing General Partner”). Critical Accounting Policies and Estimates The Partnership’s discussion and analysis of the financial condition and results of operations are based upon the consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the use of estimates and judgments that affect the reported amounts and related disclosures of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ materially from these estimates. The Partnership believes the following critical accounting policies, among others, affect the more significant judgments and estimates used in the preparation of the consolidated financial statements. Operating revenue Operating revenue consists of rental income, long-term nursing revenues, and other ancillary services revenues. Operating revenues are recognized as services are provided and include amounts reimbursable by the Medicaid and Medicare programs.We record gross service charges in our accounting records on an accrual basis using our established rates for the type of service provided to the patient.We recognize an estimated contractual allowance to reduce gross patient charges receivable to an amount that we estimate we will actually realize for the service rendered based upon previously agreed to rates with a payor, and adjust such amounts in future periods as final settlements are determined.Payors include Federal and state agencies, including Medicare and Medicaid.Laws and regulations governing 10 the Medicare and Medicaid programs are complex and subject to interpretation.Management continually reviews the contractual estimation process to consider and incorporate updates to laws and regulations. Property, equipment and long-lived assets Property and equipment are recorded at cost less accumulated depreciation and appropriate reductions for permanent declines in net realizable value.Property and equipment are not adjusted for increases in net realizable value.Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. The Partnership evaluates the carrying value of long-lived assets in relation to the future projected undiscounted cash flows of the underlying properties to assess recoverability in accordance with Statement of Financial Accounting Standards No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144”).Those projected future undiscounted cash flows require significant assumptions about future operations, such as reimbursement rates for Medicaid and Medicare patients, occupancy rates, wage rates, workers compensation costs and professional liability costs. Under SFAS 144, an impairment loss is recognized if the sum of the future net expected cash flows is less than the carrying amount of the long-lived assets being evaluated. The difference between the carrying amount of the long-lived assets being evaluated, and the estimated fair market value of the assets represents the impairment loss. The Partnership determines estimated fair value for the long-lived assets that it intends to retain based on anticipated future cash flows discounted at rates commensurate with the risks involved. Results of Operations – Three months ended September 30, 2007 compared to September 30, 2006 Revenues: Operating revenues increased by $14 thousand (0.5%) for the quarter ended September 30, 2007 as compared to the same period for the prior year. This increase is primarily attributable to an increase in Medicare rates effective January 1, 2007, an increase in Medicaid rates effective July 1, 2007 and a slight increase in occupancy at the retirement facility substantially offset by a decline in occupancy at the nursing facility.At September 30, 2007, the occupancy rate at the nursing facility was 86.1% compared to 93.4% for the same period of 2006, and the occupancy rate of the retirement facility was 97.7% compared to 96.3% for the same period of 2006. Expenses: Total expenses increased by $67 thousand (2.6%) for the quarter ended September 30, 2007 as compared to the same period for the prior year.This increase is primarily due to increases in operating expenses of $71 thousand (3.4%) and increases in Partnership administration costs of $42 thousand (58.5%).The operating expense increases were due to increased relative labor expenses for increased services to residents as a result of the retirement facility occupancy increases referenced above.The Partnership administration cost increases were due in large part to increased legal and accounting fees related to the Partnership’s efforts to market its properties and to bring its SEC filings current. Net Income: Net income decreased $51 thousand(20.4%) for the three months ended September 30, 2007 as compared to the same period of fiscal 2006.This decrease in net income was due in part to the increased expenses described above, offset in part by the increased revenues described above. 11 Results of Operations - Nine months Ended September 30, 2007 Compared to Nine Months Ended September 30, 2006 Revenues: Operating revenues increased by $57 thousand (0.7%) for the nine months ended September 30, 2007 as compared to the same period for the prior year. This increase is primarily attributable to an increase in Medicare rates effective January 1, 2007, an increase in Medicaid rates effective July 1, 2007 and an increase in occupancy at the retirement facility substantially offset by a decline in occupancy at the nursing facility.At September 30, 2007, the occupancy rate at the nursing facility was 87.1% compared to 95.0% for the same period of 2006, and the occupancy rate of the retirement facility was 98.1% compared to 93.6% for the same period of 2006. Expenses: Total expenses increased by $186 thousand (2.4%) for the nine months ended September 30, 2007 as compared to the same period for the prior year.This increase is primarily due to increases in operating expenses of $201 thousand (3.2%) and increases in Partnership administration costs of $33 thousand (10.0%).The operating expense increases were due to increased relative labor expenses for increased services to residents as a result of the retirement facility occupancy increases referenced above.The Partnership administration cost increases were due in large part to increased legal and accounting fees related to the Partnership’s efforts to market its properties and to bring its SEC filings current. Net Income: Net income decreased $96 thousand(15.9%) for the nine months ended September 30, 2007 as compared to the same period of fiscal 2006.This decrease in net income was due in part to the increased expenses described above, offset in part by the increased revenues described above. Liquidity and Capital Resources: At September 30, 2007, the Partnership held cash and cash equivalents of $4.8 million, a decrease of $129 thousand (2.6%) from December 31, 2006.The current cash balance will be necessary to meet the Partnership’s current obligations.In addition, cash balances retained at the Partnership’s two facilities must be maintained in accordance with operating reserves established by HUD. The Partnership’s two facilities produced sufficient revenues to meet their operating and debt service obligations for the year-to-date period.While management believes that these facilities will continue to produce positive cash flow in the future, a decline in revenues due to declining occupancy or otherwise would have a negative effect on cash flow and could effect the Partnership’s ability to meet the facilities’ cash requirements. As of September 30, 2007, the Partnership was not obligated to perform any major capital expenditures or renovations.The Managing General Partner anticipates that any repairs, maintenance or capital expenditures will be financed with cash reserves, HUD replacement reserves and cash flow from operations. 12 ITEM 3QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Partnership does not engage in any transactions exposing the Partnership to material market risk.The Partnership has no variable rate debt. ITEM 4CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures John F. McMullan, the principal executive officer and chief financial officer of the Managing General Partner of the Partnership who performs reporting functions for the Partnership, has evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures as of the end of the period reflected in this Report with respect to their adequacy in ensuring that information required to be disclosed in the reports that the Partnership files or submits under the Securities Exchange Act of 1934, is recorded, processed, summarized and timely reported as required by the rules and forms of the Securities and Exchange Commission.Based on that evaluation, he has concluded that the Partnership’s disclosure controls and procedures are effective at ensuring that required information is made available to him for disclosure in the Partnership’s reports filed under the Exchange Act.However, the Partnership is not timely in filing its reports with the Securities and Exchange Commission.Upon the filing of this Report, the Partnership will have filed all necessary reports with the Securities and Exchange Commission for its three most recent fiscal years.Upon completion of the sale of its assets discussed elsewhere in this Report and its subsequent dissolution, the Partnership intends to file a Form 15 terminating any further reporting obligations.The Partnership currently has outsourced the preparation of its financial statements for inclusion in its SEC reports to a consultant. Our Relationship with Life Care Life Care Centers of America, Inc. (“Life Care”) has provided management services with respect to the Partnership’s two facilities for over 15 years pursuant to the terms of management agreements originally put in place in 1991.Under these agreements, Life Care is responsible for maintaining books and records for the Partnership’s facilities and providing financial statements, prepared in accordance with GAAP, relating to the business operations of the two facilities.Due to this relationship, the Partnership necessarily relies on Life Care to provide accurate, timely and sufficient data and information to properly record all revenues, expenses and accounts receivables of the two Partnership facilities, which underlie a substantial portion of the Partnership’s periodic financial statements and other financial disclosures. Changes in Internal Control over Financial Reporting There were no changes in the Partnership’s internal control over financial reporting during the fiscal quarter ended September 30, 2007 that have materially affected, or are reasonably likely to materially effect, the Partnership’s internal control over financial reporting. 13 Part II - Other Information ITEM 1LEGAL PROCEEDINGS The Partnership and its Managing General Partner were served with a motion to domesticate a default judgment entered against them in March 2006 by the Court of Common Pleas for Franklin County, Ohio in the proceeding styled Karen Miller, Executor of the Estate of Richard Miller v. Consolidated Resources health Care FundII, et al.The default judgment was in the total amount of $499,806 and related to the death of plaintiff’s husband while receiving care at the Nursing Facility.WSC and the Partnership filed their motion to vacate the default judgment on the basis that these defendants had never received service of process for the initial complaint and furthermore were not subject to the jurisdiction of the Ohio courts.On May 24, 2007, the parties negotiated a settlement in the Ohio litigation under which the plaintiff agreed to vacate her default judgment obtained jointly against WSC and the Partnership.Additionally, the plaintiff agreed to dismiss with prejudice her pending suits in both Ohio and Georgia and to execute a release of any and all claims against WSC and the Partnership relating to this litigation.As part of the settlement, Life Care agreed to pay the plaintiff an agreed-upon sum to settle the plaintiff's claims.This settlement received approval from the Ohio probate court in July 2007 and all actions have now been dismissed with prejudice. The Partnership did not have any pending legal proceedings that separately, or in the aggregate, if adversely determined, would have a material adverse effect on the Partnership as of the date of this Report.The Partnership may, from time to time, be a party to litigation or administrative proceedings which arise in the normal course of business. ITEM 1A.RISK FACTORS There have been no material changes to the risk factors affecting the Partnership from those set forth in its Annual Report on Form 10-K for the fiscal year ended December 31, 2006. ITEM 5OTHER INFORMATION A special meeting of the limited partners of the Partnership was held on January 11, 2007.The limited partners were asked to approve (i) a proposal submitted by Kodiak Partners III, Prizm Investors and Baseline Investors to authorize a sale of Partnership assets, liquidation and dissolution through a proposed amendment to the Partnership Agreement for the Partnership and (ii) a proposal submitted by the Managing General Partner to amend certain provisions of the Partnership Agreement that pertain to distributions to the partners and allocations of profits and losses with respect to a sale or refinancing.Each of these proposals were approved by holders of a majority of the outstanding Limited Partnership Units. Following a lengthy auction process, on October 3, 2007, the Partnership entered into an Equity Purchase Agreement with Mayfair Retirement Investors, LLC, and Mayfair Medical Investors, LLC pursuant to which the Partnership has agreed to sell the 99.5% general partner interest it holds in each of Consolidated Resources Health Care Fund II – Mayfair Village, Ltd. and Consolidated Resources Health Care Fund II – Mayfair Nursing Care Center, Ltd.These facilities represent substantially all of the assets of the Partnership.The aggregate purchase price to be paid for these assets is $19.0 million with a portion of the proceeds to be used to pay in full all outstanding indebtedness of the facilities.Closing is expected to occur on or before December 10, 2007 although the parties may extend the closing until December 21, 2007 under the terms of the purchase agreement.The Partnership will be liquidated and dissolved following the consummation of the sale of these assets. 14 ITEM 6EXHIBITS Exhibit 31.1 Certification Pursuant to 17 CFR 240.13a-14. Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CONSOLIDATED RESOURCES HEALTH CARE FUND II (Registrant) By: WELCARE SERVICE CORPORATION-II Managing General Partner Date: December 7, 2007 By: /s/ John F. McMullan John F. McMullan, Chief Financial Officer 16
